DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed 04/02/2021 is acknowledged. Claims 1-154 are canceled and claims 155-174 are new. No restriction is being imposed in this case. Claims 155-174 are under examination.

Claim Interpretation
The recited treatment period in claim 155 is interpreted as a 12-week period during which the patient receives daily 8 mg doses of estriol and within that 12-week period, is a two-week period during which the patient additionally receives norethindrone. The instant specification exemplifies this method in Example 1: “[t]he Estriol + GA subjects also received a progestin (0.7 mg norethindrone) daily for two weeks duration every three months starting at month 6”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 155-174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,821,117. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of slowing or halting cortical gray matter atrophy in a human subject suffering from multiple sclerosis comprising administering orally to a subject in need thereof, on a continuous basis for a treatment period of 84 consecutive days (12 weeks), 8 mg of estriol daily; administering orally to the subject, for 14 consecutive days (2 weeks) of the treatment period, 0.7 mg of norethindrone daily. Both claim sets encompass subcutaneously administering the immunotherapeutic agent glatiramer acetate in a dose of 20 mg daily. Both claim sets encompass assessing the change in the subjects cortical gray matter volume over a period of time; and administering the estriol to the subject in addition to the immunotherapeutic agent or an anti-inflammatory agent if the cortical gray matter volume decreases by at least 0.3 percent between a first assessment and a second assessment about 6 months after the first assessment, by at least 0.6 percent between a first assessment and a second assessment about one year after the first assessment, or by at least 1.0 percent between a first assessment and a second assessment about two years after the first assessment. Both claim sets recite the same patient populations and effects of treatment.
The differences between the claim sets are as follows. Independent claim 1 of the ‘117 patent also recites the subject is receiving an immunotherapeutic agent or an anti-inflammatory agent prior to estriol administration. This added specificity of the claims of the ‘117 patent anticipates the instant claims. In addition, claim 9 of the ‘117 patent indicates that the assessment step can be performed either before, at or around the same time as the administration of the immunotherapeutic or anti-inflammatory agent. However, this slight variation is not patently distinguishable from instant claim 163, which states the assessment step is performed at the start of the method. 

Claims 155-161 and 165-174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,406,169 in view of Voskuhl (2010/0203016—on IDS filed 04/02/2021). The claims of the ‘169 recite a method for reducing cortical gray matter atrophy in a human subject suffering from multiple sclerosis receiving a first estriol treatment regimen of about 8 mg daily, comprising: obtaining a measurement of the serum estriol concentration in the subject; and administering a second estriol treatment regimen to the subject if the serum estriol concentration is less than 6 ng/mL; wherein the daily amount of estriol administered during the second estriol treatment regimen is greater than the daily amount of estriol administered during the first estriol treatment regimen and wherein the first and second treatment regimens are administered continuously. The claims of the ‘169 patent define the period of the first and/or second treatment regimens as encompassing at least 84 consecutive days (12 weeks). The claims of the ‘169 patent also encompass administering 0.7 mg of norethindrone daily for 14 consecutive days of the 84-day period. 
The differences between the claim sets are as follows. The claims of the ‘169 patent recite the added step of adjusting the estriol dose based upon measuring serum estriol concentrations, however, the instant claims, which use “comprising” (open) language, do not preclude added steps. Further, the claims of the ‘169 patent do not recite the further administration of glatiramer acetate. Nevertheless, the ‘016 PGPUB discloses the co-administration of estriol, norethindrone and glatiramer acetate (see claims 1, 4-6, 8, 10). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to add an immunotherapeutic agent such as glatiramer acetate as taught in the ‘016 PGPUB because “immunotherapeutic agents…act synergistically…to diminish symptomology of autoimmune disease” (see paragraph [0071]). Immunotherapeutic agents such glatiramer acetate were routinely administered to MS patients at the time of the filing of the invention, thus the person having ordinary skill in the art could have reasonably expected success.
The claims of the ‘169 patent do not explicitly recite the effects of treatment on gray matter atrophy, nevertheless, they set forth the same treatment method to treat the same patient population. The administration of estriol and norethindrone as set forth in the claims of the ‘169 patent would by necessity have the same effects on gray matter atrophy as recited in the instant claims. Finally, although the claims of the ‘169 patent do not recite the types of multiple sclerosis encompassed by the claims, the ‘016 PGPUB discloses both relapsing remitting and secondary progressive type patients would benefit from the encompassed methods (see paragraph [0049]). One having ordinary skill in the art at the time of the filing of the invention would be motivated to treat all MS patients with the methods of the ‘169 patent because all MS patients would benefit from a method of reducing cortical gray matter atrophy.

Claims 155-161 and 165-174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,799,512 in view of Honce (Multiple Sclerosis International, Volume 2013, Article ID 627870, 16 pages http://dx.doi.org/10.1155/2013/627870). The claims of the ‘512 patent recite a method of improving cognition in a subject with relapsing-remitting multiple sclerosis, comprising administering orally to a subject in need thereof, on a continuous basis for a treatment period of 84 consecutive days (12 weeks), 8 mg of estriol daily; administering orally to the subject, for 14 consecutive days (2 weeks) of the treatment period, 0.7 mg of norethindrone daily; and administering subcutaneously to the subject, on a continuous basis for the treatment period, 20 mg of glatiramer acetate daily, wherein the method comprises at least four consecutive treatment periods; before the at least four consecutive treatment periods, the subject's PASAT score is less than 55; after the at least four consecutive treatment periods, the subject's PASAT score is at least about 10%-25% higher than the subject's PASAT score before the at least four consecutive treatment periods.
The difference between the claim sets are as follows. The claims of the ‘512 patent do not recite cortical gray matter atrophy or measuring cortical gray matter atrophy. Nevertheless, implicit in the claims of the ‘512 patent, the Paced Auditory Serial Addition Test (PASAT) is performed in order to assess cognitive performance. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to use the PASAT test to measure cortical gray matter atrophy because the review by Honce discloses that the PASAT test is a non-invasive test that correlates with cognitive decline and cortical gray matter lesions (see p. 8, left column, point 6). The person of ordinary skill in the art would have been motivated use the PASAT because it is a non-invasive measure of cognitive decline and gray matter atrophy. Finally, although the claims of the ‘512 patent recite RRMS, they encompass those patients experiencing MS progression and progressive walking disability. Thus, it would be obvious to one having ordinary skill in the art at the time of the filing of the instant invention that the method set forth in the ‘512 patent could be used to treat and assess all MS patients.  
 
Claims 155-161 and 165-174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,452,175 in view of (WO 2008/150547—on IDS filed 04/02/2021). Instant claim 155 recites:
A method of slowing or halting cortical gray matter atrophy in a human subject suffering from multiple sclerosis comprising
administering orally to a subject in need thereof, on a continuous basis for a treatment period of
84 consecutive days (12 weeks), 8 mg of estriol daily; and
administering orally to the subject, for 14 consecutive days (2 weeks) of
the treatment period, 0.7 mg of norethindrone daily.

The claims of the ‘175 patent recite treatment of relapsing remitting multiple sclerosis or secondary progressive multiple sclerosis comprising continuous administration of estriol for a period of 2-4 months and administering norethindrone for a period of about 2-4 weeks during that period (see claims 1-8, and 21). The period of 2-4 months of continual estriol treatment comprises the 84 consecutive days (about three months) recited in instant claim 155. Further, the period of 2-4 weeks of norethindrone treatment comprises and touches upon the two weeks recited in instant claim 155. Regarding the treatment range, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). This is further supported by instant claim 162, for example, which recites that there can be four, five six, etc. consecutive treatment periods, which suggests that 84-day treatment period is flexible and can comprise more than 84 days. 
	Regarding estriol dosage, claim 12 of the ‘175 patent recites 8 mg estriol per day is administered. Claim 12 of the ‘175 patent depends from claim 11, which depends from claim 10, which depends from claim 1, thus in addition to administering estriol at a dose of 8 mg/day, claims 1, 10, 11 and 12 of the ‘175 patent further encompass administering a immunotherapeutic agent such as  glatiramer acetate, interferon-β 1a, interferon-β 1b, mitoxantrone, natalizumab, mycophenolate mofetil, paclitaxel, cyclosporin A, prednisone, methyl prednisone, azathioprine, cyclophosphamide, methotrexate, cladribine, 4-aminopyridine, tizanidine, and sphingosine-1-phosphate receptor modulator. Regarding glatiramer acetate dosage, claim 16 of the ‘175 patent, which ultimately depends from claim 1, recites administering 20 mg/day. Regarding the method of administration, the ‘547 WO document by Voskuhl teaches that administration of the drugs is oral (see p. 7, paragraph [0030]; p. 13, paragraph [0062]; [0063]; claims 9, 19, 43, 56), thus even though the claims of the reference patent are not explicit as to the mode of administration, one having ordinary skill in the art would have guidance based upon the prior art.
Regarding dosage of and treatment with norethindrone, claim 7 of the ‘175 patent, which ultimately depends from claim 1, recites a dosage of about 0.2 mg to 3 mg per day. The ‘547 WO document by Voskuhl teaches that a dose of 0.70 mg/per day of norethindrone can be used to ameliorate breakthrough bleeding, which can occur during estrogen treatment (see p. 15, paragraph [0072]). The ‘547 WO document teaches that norethindrone at a dose of 0.70/day for two weeks was used to stabilize the uterine endometrium in a patient who was also being treated with a combination of estriol and glatiramer acetate (Copaxone—see Example 3, p. 26, paragraph [00116]). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention, upon reading the claims of the reference patent and the prior art of the ‘547 WO document to co-administer 0.70 mg of norethindrone daily for two weeks because it was known to be used to stabilize the uterine endometrium, act as birth control in younger patients and ameliorate breakthrough bleeding (see p. 15, paragraph [0072] and p. 26, paragraph [00116] of the ‘547 WO document). The person of ordinary skill in the art would have been motivated to co-administer norethindrone at this dose for any of these reasons.
Although the claims of the reference patent do not recite any effects on gray matter atrophy, they recite administration of the same agent to treat multiple sclerosis, (i.e., they treat the same patient population with the same agent), therefore the same clinically significant improvements as recited in the instant claims (e.g., slowing or halting gray matter atrophy) would inherently occur as a result of the method recited in the reference patent. It is also noted that administering estriol continuously for 2-4 months with a two-week period of 0.70mg norethindrone during that treatment period was already known in the art to be useful for treating multiple sclerosis. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, namely, slowing cortical gray matter atrophy, cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Finally, the claims of the ‘175 patent discloses treatment of both relapsing remitting multiple sclerosis or secondary progressive multiple sclerosis, thus the person having ordinary skill in the art would have expected that the methods set forth in therein could be used to treat all MS patients.

Claims 155-161 and 165-174 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,369,158 in view of Voskuhl (WO 2008/150547). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘158 patent recite a method of treating multiple sclerosis using a packaged pharmaceutical product, the method comprising: ingesting one dose of an estriol and one dose of a progestogen daily from a first region of the product; and when the doses in the first region are exhausted, ingesting one dose of estriol daily from a second region of the product; wherein the product comprises: a first region comprising a first series of doses of an estriol, wherein each dose of the estriol is co-located with a dose of a progestogen; and a second region comprising a second series of doses of the estriol that are not co-located with doses of the progestogen; wherein each dose of estriol comprises about 8 mg of estriol, wherein the progestogen is norethindrone and the dose is 0.70 mg (or 700 µg—see claims 1, 15, 17). The doses are formulated for oral administration (see claim 13 of the reference patent).
The differences between the claim sets are as follows. Claims 1-14, 16 and 17 of the ‘158 patent are drawn to the packaged pharmaceutical product referred to in the method claims 15 and 18-20. In addition, the claims of the ‘158 patent do not recite administration of glatiramer acetate in a dose of about 20 mg. The claims of the reference patent do not specify the type of multiple sclerosis treated, nor the effects of the treatment regimen.
Although claims 1-14, 16 and 17 of the reference patent are drawn to a packaged pharmaceutical product, it is clear that the intended use of the pharmaceutical product is to be used in a method of treating multiple sclerosis. The claimed pharmaceutical product of the reference patent is formulated such that each successive doses of the estriol in each series are associated with successive days of an administration cycle, and the administration cycle consists of 84 consecutive calendar days; the first region comprises 14 doses each of the estriol and the progestogen (norethindrone) and the second region comprises 70 doses of the estriol. This is comparable to the instant claims in which the treatment period is 84 consecutive days (12 weeks) of 8 mg of estriol daily; and within that 84-day period, administering orally to the subject, for 14 consecutive days (2 weeks), 0.70 mg of norethindrone daily.
The WO document by Voskuhl teaches that along with administration of estriol and a progesterone such as norethindrone, 20 mg glatiramer acetate should be added to the treatment regimen when treating either relapsing-remitting or secondary progressive type multiple sclerosis (see p. 10, paragraph [0047]; p. 16, paragraph [0076]; p. 19, paragraph [0093]; p. 25, paragraph [00113]; claims 1, 8). The ‘547 WO document teaches (p. 14, paragraph [0069]) that immunotherapeutic agents like glatiramer acetate “act synergistically with the primary agent [estriol] to diminish the symptomology of the autoimmune disease.” In addition, the ‘547 WO document teaches (p. 26) that a patient treated with 8 mg estriol in combination with norethindrone and glatiramer acetate successfully stopped relapses during the treatment period and “her neurologic exam remained unchanged with minimal disability”. Given the teachings in the prior art of the ‘547 WO document, the person having ordinary skill in the art would have recognized that the treatment regimen including an 8 mg dose of estriol and a 20 mg dose of glatiramer acetate is beneficial in the treatment of multiple sclerosis.
Although the claims of the ‘158 patent do not recite any effects on gray matter atrophy, they recite administration of the same agent to treat multiple sclerosis, (i.e., they treat the same patient population with the same agent), therefore the same clinically significant improvements as recited in the instant claims (e.g., slowing or halting gray matter atrophy) would inherently occur as a result of the method recited in the reference patent. It is also noted that administering estriol continuously for 2-4 months with a two-week period of 0.70mg norethindrone during that treatment period was already known in the art to be useful for treating multiple sclerosis. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, namely, slowing cortical gray matter atrophy, cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Finally, although the claims of the ‘158 patent do not recite the types of multiple sclerosis encompassed by the claims, the ‘547 WO document discloses both relapsing remitting and secondary progressive type patients would benefit from the encompassed methods (see paragraph [0047]). One having ordinary skill in the art at the time of the filing of the invention would be motivated to treat all MS patients with the products and methods of the ‘158 patent because all MS patients suffer similar symptoms.

Conclusion
No claim is allowed.
The art made of record and not relied upon is considered pertinent to Applicant's disclosure. MacKenzie-Graham et al. (Journal of Neuroscience Research, 2012; 90:1310-1323—on IDS filed 04/02/2021) teaches that diarylpropionitrile improved cerebellar gray matter volume in the EAE mouse model. However, the cerebellum is the brain structure at the base of the skull involved in balance, coordination and posture, while the cerebral cortex is the larger part of the brain involved in intelligence, learning, judgement, speech, memory, the senses, and skeletal muscle coordination. Therefore, the cerebral cortex and the cerebellum are distinct parts of the brain. Bendfeldt et al. (Brain Research, 1325 (2010) 174-182—on IDS filed 04/02/2021) teach that gray matter loss occurs in the early stages of multiple sclerosis, but do not teach administration of an ER beta ligand. The post-filing date art of MacKenzie-Graham et al. (Brain and Behavior. 2018;8:e01086; 16 pages total—on IDS filed 04/02/2021) teach a study in which patients receiving estriol + glatiramer acetate had reduced gray matter loss compared to those receiving placebo + glatiramer acetate. MacKenzie-Graham et al. used the same methodology to measure gray matter atrophy as reported by Bendfeldt and colleagues to demonstrate the unexpected improvement in cerebral cortical gray matter resulting from administration of an estrogen receptor beta (ER beta) ligand. Given this post-filing date evidence, one having ordinary skill in the art, upon reading the prior art as a whole, would not have known of the unexpected improvement in slowing cerebral cortex gray matter atrophy resulted from administering ER beta ligands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649